DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-10 and 12-22 are pending:
		Claims 1, 3-10 and 12-22 are rejected. 
		Claims 2 and 11 have been canceled. 
		Claims 1, 3-4, 8, 12, 14, 16 and 18 have been amended.  
		Claims 21 and 22 have been added. 
Response to Amendments
Amendments filed 12/22/2021 have been entered. Amendments to the claims overcome claim objections, §112, §102 and §103 rejections previously set forth in non-final Office Action mailed 09/22/2021.
Amendments have necessitated new grounds of rejection. 
Response to Arguments
Arguments filed 12/22/2021 have been entered. Arguments were fully considered. 
On page 7 of Applicant’s arguments, Applicant argues that:
Applicant respectfully disagrees with the characterization of the cited references in the Office Action. Nevertheless, and solely in an effort to advance prosecution, Applicant amends Claim 1 to emphasize patentable differences between the disclosed technology and the cited references. For example, Applicant respectfully submits that neither Allen nor Tucker discloses each and every limitation of amended Claim 1. Claim 1 now recites, for example, "a first adjustable valve on an inlet side of one of the two or more flow paths and configured to selectively allow fluid to flow therethrough; and a second adjustable valve on an outlet side of the one of the two or more flow paths and configured to selectively allow fluid to flow therethrough." Allen and Tucker are silent regarding these features. Therefore, Allen and Tucker do not anticipate Claim 1 because they fail to teach each and every limitation recited in Claim 1.

On pages 7-9 of Applicant’s arguments, Applicant argues that:
Applicant respectfully submits that none of the cited references, alone or in combination, teach or suggest at least: a first adjustable valve on an inlet side of one of the two or more flow paths and configured to selectively allow fluid to flow therethrough; and a second adjustable valve on an outlet side of the one of the two or more flow paths and configured to selectively allow fluid to flow therethrough, as recited by amended Independent Claim 1. As described in the Specification at 1[0044], the arrangement of adjustable valves can seal off the probe apertures to allow for greater interchangeability. Tucker makes no such contemplations. Tucker discusses that the adjustable valve 1060 can lie between two pressure gauges. Indeed, the arrangement described in Tucker (having the adjustable valve between two gauges) is the opposite of the limitations recited in Claim 1. Additionally, a person of ordinary skill in the art would not have been motivated to alter the embodiment shown in FIG. 4 of Tucker to include adjustable valves discussed with respect to FIG. 7 because Tucker's teaching substantially differ from the above elements of amended Claim 1. For example, Tucker's FIG. 7 illustrates a configuration for generating chlorine and injecting the chlorine into the fluid line, which has nothing to do with the fluid chemistry probes recited by Claim 1. Furthermore, Tucker teaches away from such an arrangement of probes and valves due to the adjustable valve 1060 being positioned between the pressure gauges in FIG. 7, rather than "a first adjustable valve on an inlet side" and "a second adjustable valve on an outlet side." 

Furthermore, the claimed technology provides several advantages. For example, as explained in the Specification, the claimed technology can seal off the probe apertures to allow maintenance to be performed. The adjustable valves and arrangement of the one or more flow paths can allow fluid to continue to flow even when the one or more probe apertures are sealed. 

	This argument is persuasive in view of amendments therefore the previous §103 rejection is withdrawn. The feature of a first and second adjustable valves are known in the art and taught by Eyal therefore claims are rejected for being obvious over Tucker in view of Eyal. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 14.
	Claim 9 recites “the one or more probe apertures” in line 2, it is not clear if the one or more probe apertures is referring to the two or more apertures thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the claim is referring to the two or more probe apertures.
	Claim 14 recites “configured to flow through the adjustable valve” in line 7. It is not clear if the adjustable valve is referring to the first adjustable valve, second adjustable valve or both thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that flow goes through either the first adjustable valve or the second adjustable valve. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2013/0284649) in view of Eyal (US 2008/0264447).
	Regarding claim 1, Tucker teaches a fluid chemistry manifold comprising: an inlet (Fig. 4, inlet 340 (Fig. 4, supply line 340); see ¶96); two or more flow paths in fluid communication with the inlet (see annotated Fig. 4); one or more probe apertures (sensors 710 and 790 in place of apertures) (see ¶84 and ¶89) (see Fig. 4), each of the one or more probe apertures configured to receive at least a portion of a corresponding fluid chemistry probe (see annotated Fig. 4); an outlet (Fig. 4, outlet 350 (Fig. 4, water return line 350); see ¶72) in fluid communication with the two or more flow paths (see annotated Fig. 4). Tucker also teaches an adjustable valve (regulating valve 1060) (see ¶97) (see Fig. 7) in an alternative embodiment in fluid communication with a flow path (see annotated Fig. 7). 







    PNG
    media_image1.png
    572
    850
    media_image1.png
    Greyscale

	Tucker does not teach a first adjustable valve on an inlet side of one of the two or more flow paths and configured to selectively allow fluid to flow therethrough; and a second adjustable valve on an outlet side of the one of the two or more flow paths and configured to selectively allow fluid to flow therethrough.
	In a related field of endeavor, Eyal teaches a self-cleaning chlorine generator with intelligent control (see Entire Abstract) comprising a first adjustable valve (actuator 23a is a part of a three-way valve) (see Fig. 2A) on an inlet side (see Fig. 2A) of one of the two or more flow paths and configured to selectively allow fluid to flow therethrough (the actuator is in a position to allow flow through cell 22 and bypass piping 25) (see ¶72) (see Fig. 2A); and a second adjustable valve (actuator 23b is a part of a three-way valve) on an outlet side (see Fig. 2A) of the one of the two or more flow paths and configured to selectively allow fluid to flow therethrough (the actuator is in a position to allow flow through cell 22 and bypass piping 25) (see ¶72) (see Fig. 2A).


    PNG
    media_image2.png
    652
    734
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the manifold of Tucker by incorporating the two three-way valves at the inlet and outlet sides as disclosed by Eyal because the simple addition of known valves to a known chlorine generation system obviously resulting in isolation for cleaning and servicing a chlorine-generating cell (Eyal, see ¶29; Tucker, see ¶78) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550
82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 4, Tucker and Eyal teach the manifold of Claim 1, wherein the two or more flow paths include an upper flow path and a lower flow path positioned at a lower height than the upper flow path (Tucker, see annotated Fig. 4).
	Regarding claim 6, Tucker and Eyal teach the fluid chemistry manifold of Claim 1, wherein the inlet and the outlet are configured to attach to a pool circulation system (swimming pool and recirculation loop) (Tucker, see ¶2 and ¶75).  

	Regarding claim 21, Tucker and Eyal teach the manifold of Claim 1, wherein the one or more probe apertures are disposed on the one of the two or more flow paths between the first adjustable valve and the second adjustable valve (conductivity sensor 710 of Tucker is between the first and second adjustable valves of Tucker (as modified Eyal) therefore the combination of references teaches the limitation).
	Regarding claim 14, Tucker teaches a fluid chemistry system comprising: a fluid chemistry manifold (see annotated Fig. 4), comprising: an inlet (Fig. 4, inlet 340 (Fig. 4, supply line 340); see ¶96); two flow paths in fluid communication with the inlet (see annotated Fig. 4, see above), at least one of the two flow paths configured to flow through the adjustable valve; two or more probe apertures (sensors 710 and 790 in place of apertures) (see ¶84 and ¶89) (see Fig. 4), each of the two or more probe apertures configured to receive at least a portion of a corresponding fluid chemistry probe (sensors 710 and 790 in place of apertures) (see ¶84 and ¶89) (see Fig. 4); and an outlet (Fig. 4, water return line 350); see ¶72) in fluid communication with the two flow paths (see annotated Fig. 4, see above).  Tucker also teaches an adjustable valve in an alternative embodiment in fluid communication with a flow path (see annotated Fig. 7). 
	While Tucker teaches two probes apertures configured to receive a chemistry probe, Tucker does not teach both contained within the same flow path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to duplicate a probe aperture configured to receive a probe contained within the same flow path because it is obvious to duplicate parts (Tucker, Fig. 8 shows duplicate cells 1020a and 1020b within the same flow path). The mere 
	Tucker does not teach a first adjustable valve and second adjustable valve.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the manifold of Tucker by incorporating the two three-way valves at the inlet and outlet sides as disclosed by Eyal because the simple addition of known valves to a known chlorine generation system obviously resulting in isolation for cleaning and servicing (Eyal, see ¶29) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550
82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 17, Tucker and Eyal teach the system of Claim 14, wherein a first flow path of the two flow paths has a first height and a second flow path of the two flow paths has a second height that is less than the first height (Tucker, see annotated Fig. 4 above). 
	Regarding claim 18, Tucker and Eyal teach the system of Claim 14, wherein the first adjustable valve and the second adjustable valve are configured to selectively permit a predetermined amount of fluid flow through the at least one of the two flow paths (the actuators 23a and 23b are in a position to allow flow through cell 22 and bypass piping 25) (Eyal, see ¶72 and Fig. 2A).
	Regarding claim 19, Tucker and Eyal teach the system of Claim 14, further comprising a probe configured to detachably attach (Tucker, see annotated Fig. 4 above) to the one or more probe apertures and fluidly communicate with the flow path, wherein the probe comprises one or more of: a pH sensor, an oxidation reduction potential (ORP) sensor, and a total dissolved solids (TDS) sensor (conductivity sensor for determining TDS) (Tucker, see ¶85).  
	Regarding claim 20, Tucker and Eyal teach the system of Claim 14, wherein the inlet and the outlet are configured to attach to a pool circulation system (swimming pool and recirculation loop) (Tucker, see ¶2 and ¶75).  
Claims 3 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2013/0284649) in view of Eyal (US 2008/0264447) and further in view of Jo (KR 2011-0002317) and by evidence Kleiber (WO 2019/030232).
	Regarding claim 3, Tucker and Eyal teach the manifold of Claim 1.
	The combination does not teach wherein the two or more flow paths include a first flow path having a first diameter and a second flow path having a second diameter that is less than the first diameter.  
	In a related field of endeavor, Jo teaches a disinfectant water tank wherein a branch pipe (210) (see pg. 2 and Fig. 2), comprising flow meter (220) (see Fig. 2), has a diameter narrower than a water pressure forming tube (200) (see pg. 2 and Fig. 2).
	Regarding claims 3 and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the manifold piping of Tucker by adjusting the diameter of the two flow paths such that one flow path has a diameter smaller than the other flow path as disclosed by Jo because said configuration provides a constant flow rate (Jo, see claim 1), additionally it is desirable to provide constant flow rate to ensure a stable and representative measurement signal which is required for a sensor by evidence of Kleiber (Kleiber, see pg. 24, lines 25-32).
	Regarding claim 15, Tucker and Eyal teach the system of Claim 14.
	The combination of references does not teach wherein a first flow path of the two flow paths has a first diameter and a second flow path of the two flow paths has a second diameter that is less than the first diameter.  
	In a related field of endeavor, Jo teaches a disinfectant water tank wherein a branch pipe (210) (see pg. 2 and Fig. 2), comprising flow meter (220) (see Fig. 2), has a diameter narrower than a water pressure forming tube (200) (see pg. 2 and Fig. 2).
	Regarding claim 16, Tucker, Eyal and Jo teach the system of Claim 15, wherein a difference between the first diameter and the second diameter causes a constant fluid flow across a probe .  

21.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2013/0284649) in view of Eyal (US 2008/0264447) and further in view of Allen (USPN 5,422,014). 
	Regarding claim 5, Tucker and Eyal teach the manifold of Claim 1.
	The combination does not teach wherein the manifold is configured to connect to and fluidly communicate with a water heater header.  
	In a related field of endeavor, Allen teaches an automatic chemical monitor and control system (see Entire Abstract) comprising a manifold is configured to connect to and fluidly communicate with a water heater header  (the manifold 74 is in fluid communication with a water heater 60 therefore in fluid communication with a water heater header; the water heater header is an inherent characteristic of the water heater since the water heater requires plumbing to and from the water heater therefore said plumbing will provide a header for the water heater) (see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the manifold of Allen with the manifold of Tucker because the simple substitution one known manifold means with another known manifold means obviously resulting in a suitable manifold means for a pool system with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 8-10, 12-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Leaders (USPN 6,003,164) in view of Fulmer (USPN 5,993,669).
Regarding claim 8, Leaders teaches water heater header cover comprising: an inlet (see annotated Fig. 3); a flow path (tube 38) (see Fig. 3) in fluid communication with the inlet (see annotated Fig. 3); two or more probe apertures (sensors 54, 56 & 58 in place of apertures) (see Fig. 3) located (i) on a face of the water heater header cover (“each sensor mounted on the input extent of the tube”) (see C5/L32-37) and (ii) along the flow path (see annotated Fig. 3), each of the two or more probe apertures configured to receive at least a portion of a corresponding fluid chemistry probe (chlorine, pH and alkalinity sensors 54, 56 & 58) (see C5/L32-37); and an outlet (see annotated Fig. 3) in fluid communication with the flow path (see annotated Fig. 3); a first adjustable valve (bypass valve 44 has a first orientation and a second orientation therefore adjustable) (see C2/L15-18) (see Fig. 3) disposed along the flow path at the inlet (see Fig. 3) and a second adjustable valve (drain valve 48 for selectively draining the tube) (see C5/L26-31) disposed along the flow path at the outlet (see Fig. 3).
Annotated Fig. 3 

    PNG
    media_image3.png
    838
    759
    media_image3.png
    Greyscale

	Leaders does not teach a portion of each corresponding fluid chemistry probe extending into the flow path. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensors of Leaders by having a probe of said sensor extend to a flow path as taught by Fulmer because a known configuration (probe extended into flow area) to a known device (tube of control assembly) obviously resulting in obtaining information regarding the fluid (Fulmer, see C4/L55-61) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 9, Leaders and Fulmer teach the water heater header cover of Claim 8 further comprising a probe configured to detachably attach (“By this structure, the sensors and dispensers are easily removed, replaced and serviced”) (Leaders, see C6/L1-5)  to the one or more probe apertures and fluidly communicate with the flow path, wherein the probe comprises one or 
	Regarding claim 10, Leaders and Fulmer teach the water heater header cover of Claim 8, wherein the flow path comprises a bypass route (bypass conduit) (Leaders, see C5/L55-60) from the inlet to the outlet (Leaders, see annotated Fig. 3), the bypass route in fluid communication with both the inlet and the outlet (Leaders, see annotated Fig. 3).
	Regarding claim 12, Leaders and Fulmer teach the water heater header cover of Claim 8, wherein the first adjustable valve (“In a first orientation, the bypass valve is adapted for allowing the flow fluid between the first end and second end only through the tube”) (Leaders, see C5/L17-25) and the second adjustable valve (drain valve 48 for selectively draining the tube) (Leaders, see C5/L26-31) are configured to selectively permit a predetermined amount of fluid flow through the flow path.
	Regarding claim 13, Leaders and Fulmer teach the water heater header cover of Claim 8, wherein the flow path is further configured to be in fluid communication with a water heater header (the control assembly 36 is in fluid communication with a heater 28 therefore in fluid communication with a water heater header; the water heater header is an inherent characteristic of the water heater since the water heater requires plumbing to and from the water heater therefore said plumbing will provide a header for the water heater) (Leaders, see Fig. 2).
	Regarding claim 22, Leaders and Fulmer teach the water heater header cover of Claim 8, wherein the two or more probe apertures are disposed on the flow path between the first adjustable valve and the second adjustable valve (Leaders, see Fig. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778